Citation Nr: 0321982	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-01 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

The propriety of an initial 70 percent evaluation for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from July 1970 to March 1972 
and from September 1972 to May 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Hartford, 
Connecticut RO which granted service connection for post-
traumatic stress disorder, effective from December 11, 1998, 
and assigned a rating of 70 percent.

The veteran testified before a hearing officer at the VARO in 
Hartford, Connecticut, in a May 2000 hearing.  A copy of the 
transcript of that hearing is of record.

The case file is now under the jurisdiction of the VA RO in 
Winston-Salem, North Carolina.

REMAND

In January 2003, the Board ordered additional development.  
During the course of this appeal, the regulation authorizing 
the Board to develop evidence or to cure a procedural defect 
was invalidated.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus a 
decision at this time would be based in part on evidence 
developed by the Board pursuant to the invalidated 
regulation.

Additionally, the record reflects that in a letter dated in 
February 2002, the RO advised the veteran of the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).  

The RO attempted to comply with the notification requirements 
of the VCAA, 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159, by informing the veteran of the evidence and 
information needed to substantiate his claim, the evidence 
and information that he should submit, and the assistance 
that VA would provide in obtaining evidence and information 
on his behalf.  However, the letter was returned to VA as 
undeliverable with a notation that the veteran had moved and 
left no forwarding address.

An August 2002 letter from the veteran indicated a new 
address in North Carolina.  A Notice of Permanent Transfer of 
Veterans Records shows that the claims file was permanently 
transferred to the RO in Winston-Salem, North Carolina, in 
September 2002.  There is no indication in the claims file 
that the veteran was advised of the VCAA at his new address.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.	The RO should issue another letter 
providing the veteran with the 
notice required under 38 U.S.C.A. § 
5103(a).

2.	The RO should undertake any other 
development it determines is 
required under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002) and 38 
C.F.R. § 3.159.  

3.	The RO should then consider all the 
evidence, including evidence added 
to the record pursuant to the 
Board's development, and 
readjudicate the issue on appeal.  
If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the appellant and his 
representative should be furnished a 
supplemental statement of the case, 
and provided an appropriate 
opportunity to respond before the 
claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




